Casey, J.
(dissenting). There is ample evidence in the record to support Family Court’s finding that although both parties are fit, they have parenting deficiencies and that Jonathan’s best interest would not be served by transferring physical custody to petitioner. It is our view that the majority has used selected portions of testimony in the record to portray the parties’ parenting practices in a manner that is unsupported when the record is considered as a whole, a portrayal which conflicts with the findings of the Trial Judge who observed the witnesses as they testified, and with the conclusions of the mental health and probation officials who evaluated the parties and Jonathan.
As to the use of corporal punishment once every two or three months, respondent explained: "I use a belt as a fast warm discipline. I don’t believe in punishing the kid for five or six hours by making them go to their rooms. I don’t believe in it. Discipline should be now, it should be over with. With love and affection afterward. * * * When we’re talking about the belt, we’re talking about a controlled action. We’re not talking where I take off my belt, leave welts and stuff like this on my child. * * * I strike him on the rear end. * * * Once. Maybe twice. * * * It’s more or less a [sic] symbolic. It’s a ritual. When I take off my belt I’m serious.” Respondent does not rely exclusively upon corporal punishment but also disciplines Jonathan by restricting his outdoor play or his access to television.
As to respondent’s inability to communicate with his older children, he attributes the problem to his prolonged absences *977during his 20-year stint in the Navy, from which he has retired. According to respondent, his efforts at disciplining the older children were often instigated by petitioner’s complaints about how the children acted while he was away. Family Court found that respondent’s conduct toward Jonathan is significantly different than his conduct toward the older children when he and petitioner lived together.
Although the majority apparently finds petitioner’s parenting style to be preferable to that employed by respondent, it is undisputed that Jonathan was unruly and destructive after respondent left the marital home, and petitioner’s inability to control Jonathan was the reason for the voluntary change in custody from petitioner to respondent in August 1987. According to respondent, although Jonathan was unruly and unmanageable when the child first came to live with him, he now has no discipline problems with Jonathan. There is also evidence in the record that petitioner seems to be preoccupied with respondent’s lifestyle, which takes away from her ability to focus upon what is best for Jonathan.
Family Court’s finding that Jonathan "appears to be thriving in the care of his father” is supported by the only evidence in the record on the issue, and Family Court had the opportunity to observe and interact with Jonathan firsthand at the Lincoln hearing. As to Jonathan’s extracurricular activities, there is evidence in the record that he participated in Cub Scouts for a period of time until he lost interest and that respondent takes Jonathan camping and swimming.
In sum, the record is replete with conflicting evidence which, when taken out of context, can easily support an award of custody to one party or the other. Family Court, however, focused upon the totality of the circumstances and based its findings and conclusions upon all of the evidence in the record, considered as a whole. It is, therefore, our view that this is an appropriate case for according deference to Family Court’s resolution of the custody and visitation issues raised in this proceeding (see, Cochran v Cochran, 177 AD2d 818). We would accordingly affirm Family Court’s order.